883 F.2d 16
132 L.R.R.M. (BNA) 2508, 113 Lab.Cas.  P 11,552
RAILWAY LABOR EXECUTIVES ASSOCIATION, et al., Plaintiffs-Appellants,v.The CITY OF GALVESTON, TEXAS, acting By and Through TheBOARD OF TRUSTEES OF the GALVESTON WHARVES,Defendants-Appellees.
No. 87-6169.
United States Court of Appeals,Fifth Circuit.
Aug. 28, 1989.

William J. Birney, Highway & Mahoney, Washington, D.C., for plaintiffs-appellants.
Ralph J. Moore, Jr., Shea & Gardner, Washington, D.C., for amicus curiae:  National Ry. Labor Conference.
A.L. Dent, III, Fulbright & Jaworski, Houston, Tex., Benjamin R. Powel, McLeod, Alexander, Powel & Apffel, Galveston, Tex., for City of Galveston, Texas.
Kelvin J. Dowd, Donald G. Avery, Slover & Loftus, Washington, D.C., for Galveston Ry.
Appeal from the United States District Court for the Southern District of Texas.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before RUBIN, POLITZ, and DUHE, Circuit Judges.

PER CURIAM

1
Considering the judgment of the Supreme Court of the United States in City of Galveston, Texas, v. Railway Labor Executives' Association, --- U.S. ----, 109 S.Ct. 3207, 106 L.Ed.2d 559 (1989), the case is remanded to the district court with instructions to deny the request for an injunction and for such other action, if any, as may be consistent with the opinion of the Supreme Court in Pittsburgh & Lake Erie Railroad Co. v. Railway Labor Executives' Association, --- U.S. ----, 109 S.Ct. 2584, 105 L.Ed.2d 415 (1989).